Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 62-77 and 80 are under consideration in the instant Office Action.  

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 77 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 77 depends from the newly amended claim 62 which now requires that fusion antibody crosses the BBB by binding to an insulin receptor and dependent claim 77 requires the fusion antibody crosses the BBB by binding an endogenous BBB receptor-mediated transport system. Therefore, the requirement of claim 77 broadens ( to any endogenous BBB receptor) rather than narrows the scope of the claim it depends from.  Applicant may cancel the claim(s), 

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62-77 and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 is directed to a fusion protein that includes an antibody that binds endogenous human receptor of insulin and dependent claim 77 including transferrin, insulin, leptin, lipoprotein and IGF receptors that are capable of crossing the 
See MPEP §2163(I)(A) which states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
The claimed fusion antibody requires that the fusion antibody protein crosses the blood brain barrier and is post-translationally modified by SUMF1, the antibody retains at least 20% of its activity, is an IgG1 and binds insulin receptor or endogenous BBB-receptor-mediated transport system.  While certain embodiments such as antibodies are exemplified in the specification, the full genus of the claimed antibodies, which can be of any generic antibody with the required function, has not been described.  Because there is not an art-established correlation between structure (i.e., specific molecules or sequences) and function (ability to cross the BBB), and because the specification fails to disclose a reasonable number of antibodies that are representative of the full genus of such required antibodies, one skilled in the art cannot visualize the specific antibody 
In this case, antibodies without any specific structure are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence or the general target protein and envisage or describe the structural combination of six CDRs that will bind that antigen/general target protein or what antibody will specifically meet all functional limitations of the instant claims. First, even highly related CDRs may not bind the same target. See for example Kussie et al., 1994 (10/7/2020 IDS, #214) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the 
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate or alter the binding specificity of an antibody. As a further example, see Chen et al., 1995 (10/7/2020 IDS, #075) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. As the specification does not provide sufficient guidance to the skilled artisan to allow such a reasonable expectation of success, it would require undue experimentation on the part of the skilled artisan to make and test each combination of CDRs and mutations to determine for themselves which antibodies meet the claim limitations.
The specification discloses a few specific antibodies and points to prior applications and references for possible sources of antibodies for the human receptors to cross the BBB. As discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions. The instant specification also indicated that the 
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can 
Without this guidance or direction, the skilled artisan would not consider applicant to be in possession of the claimed genus of antibodies because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the instantly claimed antibody and its ability to bind antigen, can dramatically affect antigen-antibody binding.  
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of an antibody that binds human BBB by binding to an endogenous human receptor. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). The instant specification even fails to specifically teach what domains in the claimed human receptors to target and accomplish the function of crossing the BBB is required to achieve the function.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the 
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.
To provide adequate written description and evidence of possession of the claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factors present in the claims are a recitation of one generic, broad genus that encompassed a diverse and huge number of possible antibodies that bind the disclosed epitope. The specification does not provide a consistent structure for all of the possible antibodies and fails to provide a representative number of species for the claimed genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of specifically disclosed antibodies with specific six CDRs and the specifically disclosed SGSH, the skilled artisan cannot envision the detailed chemical structure of all of the encompassed antibodies, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Therefore, claims 62-77 and 80 do not meet the written description requirement.

Response to Arguments
12/10/2021 have been fully considered but they are not persuasive. Applicant argues that with the amendment to instant claims 62, 74 and 76, that they now meet the written description requirements. This is not found persuasive because the antibody still suffers from written description because the antibody still reads on a genus of antibodies against an insulin receptor (claim 62) and multiple genus of antibodies (claim 77) and only claim a partial antibody (claims 74 and 76) and therefore, still do not meet the written description. Therefore, the rejection is maintained for the reasons set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 62-77 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Pardridge et al., US2005/0142141 (10/7/2020 IDS #95) in view of Pardridge et al., US2011/0110935 (10/7/2020 IDS #131).
The instantly claimed invention is a fusion antibody comprising the lysosomal enzyme SGSH, an immunoglobulin heavy chain and immunoglobulin light chain that crosses the blood brain barrier by binding to an insulin receptor and wherein the fusion antibody is post-translationally modified.
	Pardridge '141 teaches delivering large enzymes across the blood brain barrier (BBB) utilizing fusion proteins which are composed of a therapeutic enzyme and a receptor-specific antibody (aka molecular Trojan Horse: see Abstract, paragraph 4). Pardridge '141 teaches that there are over 40 lysosomal storage disorders and that virtually all of the lysosomal genes have been cloned (see paragraph 13; Table 4 and claims 1-4, 7). Pardridge '141 teaches a chimeric peptide which is a fusion comprising a non-transportable enzyme to a BBB molecular Trojan Horse (TH), wherein the TH is monoclonal antibody against the insulin receptor (see paragraphs 17-18, 20-21, 34, 57-58, 81, 107, Figure 6) and the enzyme is one from Table 4, including SGSH enzyme, implicated in a MPS-IIIA (Sanfillipo) disease as in instant claims 62, 77 and 80.  The SGSH enzyme catalyzes hydrolysis of N-linked sulfate groups from heparin sulfate and therefore meets the limitation of instant claim 64. Pardridge '141 teaches fusing the amino acid sequence of the enzyme to the carboxy terminus of the heavy chain of a humanized monoclonal antibody to the human insulin receptor (HIRMAb; see paragraphs 33, 78) as in instant claims 62-63 and claim 77. Pardridge '141 teaches that the preferred human antibody heavy chain constant regions is IgG1 and that the human 
Pardridge '935 teaches that Type II mucopolysacchariodosis (MPS: Hunter’s syndrome) is an inherited metabolic disease caused by the defect in the enzyme iduronate 2-sulfatase (IDS) and causes a pathological buildup of heparan sulfate (see paragraphs 2, 5) as in instant claim 64. Pardridge '935 teaches a composition comprising fusion antibodies comprising an IDS polypeptide fused to a structure (e.g., antibody, immunoglobulin) capable of crossing the blood-brain barrier (BBB) on an endogenous BBB receptor which include leptin, transferrin and insulin receptors (see paragraphs 3, 66-67, 72) as in instant claims 62 and 77. Pardridge '935 teaches that the IDS is covalently linked to the carboxy terminus of the amino acid sequence of the 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Pardridge '141 and Pardridge '935. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because incorporating the SGSH enzyme would make it possible treat the specific disease, the MPS-IIIA - Sanfillipo disease, for the deficient enzyme (as taught by Pardridge '141) using the methods exemplified by Pardridge '935 to obtain the desired activity of the specific SGSH fusion antibody. One of ordinary skill in the art would have been motivated to produce a fusion protein that contains the deficient enzyme to treat the specific disease, as taught by Pardridge '141 with a reasonable expectation of success in view of Pardridge '935 teaching how to produce a deficient enzyme fusion protein that retains its activity and is able to cross the blood brain barrier. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Therefore, claims 62-77 and 80 are obvious over Pardridge '141 and Pardridge '935.
Response to Arguments
12/10/2021 have been fully considered but they are not persuasive. Applicant argues that there is no predictability due to the unique nature of SGSH and point to Sidhu et al., 2014 (IDS #426) reference in their arguments as teaching that SGSH has low flexibility within the subunit and point to the fact that there is a high degree of structural variability between SGSH (a N-Sulfatase) and O-Sulfatases in the active site residues. This is not found persuasive because the argument is not on point since the Examiner is not arguing that these different enzymes have the same binding site. It is clear that the different enzymes would have different binding sites and that their subunit would be limited to specific conformations but this does not indicate that one would not have a reasonable expectation of success based on these facts since they are not on point to its ability to retain activity in a fusion protein. Further, it is pointed out that the Sidhu reference actually teaches that despite the low sequence identity between the unique N-sulfatase (SGSH) and the group of O-sulfatases, they share similar overall fold and active site architecture (see page 1321, Abstract). This teaching speaks to the fact that one may use other O-sulfatases, such as IDS and IDUA, as good predictors of what would occur in the instantly claimed fusion protein. There is other evidence in the recent art that clearly teaches that fusion proteins involving SGSH would be able to retain its activity. For example, Radin US2013/0323221 (IDS #144) teaches using PTB lectins as delivery vehicles for enzyme replacement therapy drugs (see abstract). Radin teaches that these fusion proteins include fusion proteins with IDUA and SGSH to treat patients for enzyme replacement therapy (see paragraphs 20-28, 39, 80) and teaches producing these fusion proteins in both orientations (see paragraphs 75 and 77). The Radin reference provides evidence .
Further, absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007).  Therefore, there is enough teachings in the recent art that speak to knowledge and the ability of one of ordinary skill in the art to be able to successfully produce these types of fusion proteins with a reasonable expectation of success. It is further pointed out that the art has evolved in the last decade alone and many of the issues that where a challenge in the art have been overcome since then and one of ordinary in the skill in the art has large amount of prior art to pull from to be able to produce a replacement lysosomal enzyme fused to HIRMAb. There is a clear field of art to draw from to provide knowledge and support for one of ordinary skill in the art to be able to produce these fusion proteins with a reasonable expectation of success. The applicant's own patents and prior art clearly provide guidance and support to one of ordinary skill in the art to be able to produce these types of fusion proteins with Trojan horse antibody fusions with a reasonable expectation of success and no undue amount of experimentation. Therefore, these arguments are not found persuasive.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 62-72 and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10-13, 15-17 of U.S. Patent No. 8,486,399 in view of Pardridge et al., US2005/0142141. ‘399 claims a method treating an enzyme deficiency (ASA) in the CNS by fusing the enzyme to the carboxy terminus of an antibody against the insulin receptor to cross the BBB. '399 claims a post-translational modification of the fusion protein by SUMF1 (see claim 3). ‘399 does not specifically teach the enzyme SGSH. Partridge ‘141 teaches producing enzymes, including SGSH, fused to an antibody against the insulin receptor. Partridge ‘141 teaches that any of the enzymes on Table 4 would make a good target enzyme to compensate for the enzyme deficiencies in these diseases in the CNS by fusing the deficient enzymes to antibodies that bind insulin receptors and are able to transport them across the BBB in to the CNS (see paragraph 13). One of ordinary skill in the art would be motivated to modify the . 
Therefore, claims 62-77 and 80 are obvious over claims 1-4, 6, 10-13, 15-17 of ‘399 in view of Partridge ‘141.

Claims 62-77 and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-15 and 20 of U.S. Patent No. 8,920,801 in view of Pardridge et al., US2005/0142141. ‘801 claims a fusion antibody comprising an enzyme (ASA) fused to the carboxy terminus of an antibody against the insulin receptor to cross the BBB. ‘801 claims a post-translational modification of the fusion protein by SUMF1 (see claim 4). ‘801 does not specifically teach the enzyme SGSH. Partridge ‘141 teaches producing enzymes, including SGSH, fused to an antibody against the insulin receptor. Partridge ‘141 teaches that any of the enzymes on Table 4 would make a good target enzyme to compensate for the enzyme deficiencies in these diseases in the CNS by fusing the deficient enzymes to antibodies that bind insulin receptors and are able to transport them across the BBB in to the CNS (see paragraph 13). One of ordinary skill in the art would be motivated to modify the enzyme fused to the insulin receptor antibody and incorporate the SGSH enzyme since it would be possible treat the specific disease in the CNS that is deficient of the necessary enzyme. 
Therefore, claims 62-80 are obvious over claims 1-6, 8-15 and 20 of ‘801 in view of Partridge ‘141.

s 62-77 and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-16 of U.S. Patent No. 8,834,874 in view of Pardridge et al., US2005/0142141. ‘874 claims a fusion antibody comprising an enzyme (IDS) fused to the carboxy terminus of an antibody against the insulin receptor to cross the BBB. ‘874 claims a post-translational modification of the fusion protein by SUMF1 (see claim 2). ‘874 does not specifically teach the enzyme SGSH. Partridge ‘141 teaches producing enzymes, including SGSH, fused to an antibody against the insulin receptor. Partridge ‘141 teaches that any of the enzymes on Table 4 would make a good target enzyme to compensate for the enzyme deficiencies in these diseases in the CNS by fusing the deficient enzymes to antibodies that bind insulin receptors and are able to transport them across the BBB in to the CNS (see paragraph 13). One of ordinary skill in the art would be motivated to modify the enzyme fused to the insulin receptor antibody and incorporate the SGSH enzyme since it would be possible treat the specific disease in the CNS that is deficient of the necessary enzyme.
Therefore, claims 62-77 and 80 are obvious over claims 1-9, 11-16 of ‘874 in view of Partridge ‘141.

 Response to Arguments
	Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Applicant argues that Pardridge ‘141 does not teach all the limitations of
instant claim 62 and that the patents do not claim SGSH as the enzyme in the fusion
protein. This argument is not found persuasive because the patents all teach the post-
translational modification by SUMF1 and Pardridge ‘141 provides the motivation to

disease of interest. Applicant continues to argue that both ASA and IDS are O-sulfates and distinct from the N-sulfate class of SGSH enzymes.  As previously discussed above, there is enough support in the prior art to provide a reasonable expectation of success and enough knowledge to be able to achieve the desired function, as discussed above. Therefore, these rejections are maintained.

Conclusion
No claims are allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649